DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Claims 1-20 are rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process.
101 Analysis - Step I
Claim 1 is directed to a method for resolving an exception situation in autonomous driving. Claims 10 and 19 are directed to a system for resolving an exception situation in autonomous driving. 
101 Analysis - Step 2A, Prong I
	Claims 1, 10, and 19 recite the abstract concept of resolving an exception situation in autonomous driving. The abstract idea is described at least by claims 1, 10, and 19 by using telemetry data to identify features and feature values and determining a confidence level for the solution. These steps fall into the mental process category of abstract ideas as they encompass a driver observing surrounding environmental features (for example, traffic cones, pedestrians, etc.) and determining which route would provide a low risk solution in navigating around an exception situation. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind applied to generic computing components.  

101 Analysis - Step 2A, Prong II
	The claims recite additional elements to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claim 1 recites “transmitting,” “forwarding,” and “obtaining,” which are categorized as insignificant extra-solution activity as it is merely processing telemetric data that is gathered to execute the abstract idea. Further, the limitations “a processor” and “a memory” as recited in claims 10 and 19 are generic computing components that are merely employed to gather the telemetric data. These steps amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering and processing (See MPEP 2106.05(g)).
101 Analysis - Step 2B
For the same reasons addressed above with respect to Step 2A, Prong II, the additional elements recited in claims 1, 10, and 19 fail to amount to an inventive concept. As such, the additional elements, considered both individually and in combination, do not amount to significantly more than the abstract idea. 
	Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.
	
Regarding claims 2-9, 11-18, and 20:
	Dependent claims 2-9, 11-18, and 20 only recite limitations that further define the mental processes and recite further data gathering (i.e. receiving telemetry data). These limitations are considered 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Publication No. 20200401135) in view of Levinson et al. (U.S. Patent No. 9,612,123). 

1, Chen et al. teaches the method for resolving an exception situation in autonomous driving, comprising:
receiving telemetry data from an autonomous vehicle (AV);
See Chen et al. [0032], “The autonomous vehicle (e.g., vehicle computing system) can provide data indicative of the current scene (e.g., data regarding objects and the surrounding environment of the autonomous vehicle (telemetry data), request for remote assistance, etc.), including the collection of objects, to the operations computing system.”
identifying, using the telemetry data, features and feature values;
See Chen et al. [0033], “If the problem object that the autonomous vehicle is included in a group of objects (e.g., a collection of debris, construction control devices, etc.), the interactive object annotation system can identify the group of objects within the autonomous vehicle environment and allow for selection of one or more objects within the group of objects (in addition to the problem object) that should have a new/updated classification applied.”
See Chen et al. [0060], “The one or more objects can include, for example, pedestrians, vehicles, bicycles, lights, and/or other objects.”
See Chen et al. [0068], “For instance, the motion planning system 128 can implement an optimization algorithm that considers cost data associated with a vehicle action as well as other objective functions (e.g., cost functions based on speed limits, traffic lights, and/or other aspects of the environment), if any, to determine optimized variables that make up the motion plan data 134.”
identifying, using the features and the feature values, a solution to the exception situation;
See Chen et al. [0028], “The motion planning system can determine a motion plan for the autonomous vehicle based at least in part on predicted one or more future locations for the object provided by the prediction system and/or the state data for the given information about the classification and current locations of objects and/or predicted future locations of proximate objects, the motion planning system can determine a motion plan for the autonomous vehicle that best navigates the autonomous vehicle along the determined travel route relative to the objects at such locations.”
See Chen et al. [0020], “Example aspects of the present disclosure are directed to improved techniques to accurately and efficiently handle unexpected collections of obstacles when encountered by an autonomous vehicle (sensed, perceived, detected, etc.) during navigation of a route. In particular, the systems and methods of the present disclosure provide for interactive object annotation to allow for identification and real-time reclassification of multiple objects when an autonomous vehicle encounters unexpected objects in a roadway.”
obtaining, from the mobility manager, a validated solution;
See Chen et al. [0024], “The vehicle computing system can include one or more computing devices and can include various subsystems that can cooperate to perceive the surrounding environment of the autonomous vehicle and determine a motion plan for controlling the motion of the autonomous vehicle. For instance, the vehicle computing system can include a perception system, a prediction system, and a motion planning system. The vehicle computing system can receive and process the sensor data to generate an appropriate motion plan through the vehicle's surrounding environment.”
transmitting the validated solution to the AV.  
See Chen et al. [0033], “The new/updated classification can be applied simultaneously to all the objects in the selected group of objects and then provided to the autonomous vehicle (e.g., vehicle computing system) to facilitate the autonomous vehicle implementing maneuvers with regard to the group of objects such that the autonomous vehicle can continue on its route. For example, a group of objects (e.g., construction cones, branches, other debris, etc.) can be identified and new/updated classification of “static object” can be applied to all the objects in the group. The new/updated classification can also include an indication for the autonomous vehicle to “pass left” or “pass right” of the group of objects to ensure appropriate maneuvering with regard to the group of objects.”
determining a confidence level of the solution;
See Chen et al. [0025], “The perception system can detect one or more objects that are proximate to the autonomous vehicle based on the sensor data. In particular, in some implementations, the perception system can determine, for each object, a classification of each object and a classification confidence associated therewith. For example, an object can be classified as a static object or a dynamic object (an actor). Furthermore, the classification can identify the type of object (e.g., a vehicle, bicycle, pedestrian, debris, road marker, etc.). The classification confidence can indicate the vehicle's level of confidence in the accuracy of the classification determined for that object. The classification confidence can be expressed in one or more manners, such as, for example, a percentage, decimal, fraction, semantic category (e.g., low, medium, high), etc.”
See Chen et al. [0038], “For example, the interactive object annotation system may provide indications of the results of a new/updated classification (e.g., a possible vehicle path resulting from the classification) that needs to be confirmed before the new classification is applied to the group of objects.”




in response to the confidence level exceeding a threshold, transmitting the solution to the AV;
in response to the confidence level not exceeding the threshold: forwarding the solution to a mobility manager;
However, Levinson et al. does teach:
in response to the confidence level exceeding a threshold, transmitting the solution to the AV;
See Levinson et al. Col. 8 Lines 3-7, “In some embodiments, candidate trajectories are a subset of the trajectories that provide for relatively higher confidence levels that an autonomous vehicle may move forward safely in view of the event (e.g., using an alternate path provided by a teleoperator).”
See Levinson et al. Col. 14 Line 64 - Col. 15 Line 11, “A confidence level is determined at 512 to exceed a range of acceptable confidence levels associated with normative operation of an autonomous vehicle. Therefore, in this case, a confidence level may be such that a certainty of selecting an optimized path is less likely, whereby an optimized path may be determined as a function of the probability of facilitating collision-free travel, complying with traffic laws, providing a comfortable user experience (e.g., comfortable ride), and/or generating candidate trajectories on any other factor. As such, a request for an alternate path may be transmitted to a teleoperator computing device at 514. Thereafter, the teleoperator computing device may provide a planner with an optimal trajectory over which an autonomous vehicle made travel.”

in response to the confidence level not exceeding the threshold: forwarding the solution to a mobility manager;
See Levinson et al. Col. 20 Lines 14-21, “Upon determining a confidence level (e.g., based on statistics and probabilistic determinations) is below a threshold required for predicted safe operation, a relatively low confidence level (e.g., single probability score) may trigger planner 1164 to transmit a request 1135 for teleoperation support to autonomous vehicle service platform 1101. In some cases, telemetry data and a set of candidate trajectories may accompany the request.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the perception system disclosed in Chen et al. to incorporate a confidence level threshold, as taught in Levinson et al., for purposes of addressing safety risks to occupants of a driverless vehicles, as well as drivers of other vehicles, pedestrians, etc. (see Levinson et al. Col. 2 Lines 52-54). 

Regarding claims 2 and 11, Chen et al. teaches the method of claim 1, further comprising:
subsequent to transmitting the solution to the AV, forwarding the solution to the mobility manager.  
See Chen et al. [0032], “According to an aspect of the present disclosure, an entity's operations computing system can include an interactive object annotation system to facilitate the identification of a group of objects (e.g., based on data provided by the autonomous vehicle to the operations computing system) and the real-time (and/or at least near real-time) reclassification of the objects within the group…The autonomous vehicle (e.g., vehicle computing system) can provide data indicative of the current scene (e.g., data regarding objects and the surrounding environment of the autonomous vehicle (telemetry data), request for remote assistance, etc.), including the collection of objects, to the operations computing system.”
See annotated Figure 1 (shown below)


    PNG
    media_image1.png
    792
    1046
    media_image1.png
    Greyscale

Regarding claims 3 and 12, Chen et al. teaches the method of claim 1, further comprising:
subsequent to transmitting the validated solution to the AV, forwarding the validated solution to the mobility manager.  
See Chen et al. [0032], “According to an aspect of the present disclosure, an entity's operations computing system can include an interactive object annotation system to facilitate the identification of a group of objects (e.g., based on data provided by the autonomous vehicle to the operations computing system) and the real-time (and/or at least near real-time) reclassification of the objects within the group…The autonomous vehicle (e.g., vehicle computing system) can provide data indicative of the current scene (e.g., data regarding objects and the surrounding environment of the autonomous vehicle (telemetry data), request for remote assistance, etc.), including the collection of objects, to the operations computing system.”
See Chen et al. [0067], “The autonomous vehicle 102 (e.g., vehicle computing system 112) can provide data indicative of the current scene (e.g., data regarding objects and the surrounding environment of the autonomous vehicle 102 (telemetry data), request for remote assistance, etc.), including the collection of objects, to the operations computing system (e.g., interaction object annotation system 150). In response, the interactive object annotation system 150 can determine annotation data 152 and provide the annotation data 152 to the autonomous vehicle 102. For example, the annotation data 152 can be indicative of a classification update for a group of objects proximate to the problem object. In addition, or alternatively, the annotation data 152 can include one or more actions necessary to properly deal with the one or more problem objects within the current scene.”

Regarding claims 4 and 13, Chen et al. teaches the method of claim 1, wherein:
obtaining, from the mobility manager, the validated solution comprising:
See Chen et al. [0067], “The autonomous vehicle 102 (e.g., vehicle computing system 112) can provide data indicative of the current scene (e.g., data regarding objects and the surrounding environment of the autonomous vehicle 102 (telemetry data), request for remote assistance, etc.), including the collection of objects, to the operations computing system (e.g., interaction object annotation system 150). In response, the interactive object annotation system 150 can determine annotation data 152 and provide the annotation data 152 to the autonomous vehicle 102. For example, the annotation data 152 can be indicative of a classification update for a group of objects proximate to the problem object. In addition, or alternatively, the annotation data 152 can include one or more actions necessary to properly deal with the one or more problem objects within the current scene.”
receiving, from the mobility manager, an updated feature value for a feature of the features.  
See Chen et al. [0029], “As one example, in some implementations, the motion planning system can determine a cost function for each of one or more candidate motion plans for the autonomous vehicle based at least in part on the current locations and/or predicted future locations of the objects. For example, the cost function can describe a cost (e.g., over time) of adhering to a particular candidate motion plan. For example, the cost described by a cost function can increase when the autonomous vehicle approaches impact with another object and/or deviates from a preferred pathway (e.g., a predetermined travel route).”

Regarding claims 5 and 14, Chen et al. teaches the method of claim 1, wherein:
obtaining, from the mobility manager, the validated solution comprising: receiving, from the mobility manager, a new feature and a new feature value based on the telemetry data, wherein the new feature is not included in the features.  
See Chen et al. [0067], “The autonomous vehicle 102 (e.g., vehicle computing system 112) can provide data indicative of the current scene (e.g., data regarding objects and the surrounding environment of the autonomous vehicle 102 (telemetry data), request for remote assistance, etc.), including the collection of objects, to the operations computing system (e.g., interaction object annotation system 150). In response, the interactive object annotation system 150 can determine annotation data 152 and provide the annotation 152 to the autonomous vehicle 102. For example, the annotation data 152 can be indicative of a classification update for a group of objects proximate to the problem object.”
See Chen et al. [0036], “ For example, once a new/updated classification has been applied to an object, the autonomous vehicle can store the original classification along with the new/updated classification for the object such that the object classification(s) are tracked as the vehicle moves (e.g., as the vehicle continues to perceive the object). As another example, the original classification and new/updated classification for an object can be stored to use as data points in training models (e.g., compare model generated classification to operator generated classification, etc.). In some implementations, interactive object annotation data (e.g., new object classification) can be provided as input back to the autonomous vehicle (e.g., vehicle computing system) in such a way that autonomy sub-systems (e.g., prediction, etc.) may be able to learn from cases when an object really was (or was not) static.”
See Chen et al. [0069], “For example, the cost function can describe a cost (e.g., over time) of adhering to a particular candidate motion plan. For example, the cost described by a cost function can increase when the vehicle 102 approaches impact with another object and/or deviates from a preferred pathway (e.g., a predetermined travel route).”

Regarding claims 6 and 15, Chen et al. teaches the method of claim 1, wherein:
identifying, using the features and feature values, the solution to the exception situation comprising:
See Chen et al. [0070], “Thus, given information about the current locations and/or predicted future locations and/or moving paths of objects, the 128 can determine a cost of adhering to a particular candidate pathway. The motion planning system 128 can select or determine a motion plan for the autonomous vehicle 102 based at least in part on the cost function(s). For example, the motion plan that minimizes the cost function can be selected or otherwise determined. The motion planning system 128 then can provide the selected motion plan to a vehicle controller that controls one or more vehicle controls (e.g., actuators or other devices that control gas flow, steering, braking, etc.) to execute the selected motion plan.”
receiving a feedback from the mobility manager;
See Chen et al. [0033], “In some implementations, the interactive object annotation system can provide for highlighting or otherwise visualizing the object(s) (e.g. problem object) that the autonomous vehicle is stuck on (e.g. reacting to) in a user interface that presents a rendering of the autonomous vehicle's environment on a display device (e.g., screen, etc.)”
using the feedback from the mobility manager to identify the solution.  
See Chen et al. [0033], “In some implementations, the interactive object annotation system can provide for highlighting or otherwise visualizing the object(s) (e.g. problem object) that the autonomous vehicle is stuck on (e.g. reacting to) in a user interface that presents a rendering of the autonomous vehicle's environment on a display device (e.g., screen, etc.)…The interactive object annotation system can determine the new/updated classification for the problem object(s) based at least in part on such user input. The new/updated classification can be applied simultaneously to all the objects in the selected group of objects and then provided to the autonomous vehicle (e.g., vehicle computing system) to facilitate the autonomous vehicle implementing maneuvers with regard to the group of objects such that the autonomous vehicle can continue on its route.”

Regarding claims 7 and 16, Chen et al. teaches the method of claim 6, wherein:
the feedback from the mobility manager relates to at least one of a feature of the features, a feature value of the feature values, or a subset of the telemetry data.  
See Chen et al. [0041], “The means can be configured to provide data with regard to a plurality of objects within the surrounding environment of the vehicle for display. For example, the means can be configured to visualize the vehicle environment including the plurality of objects via a graphical user interface. In some implementations, the means can be configured to indicate a problem object of the plurality of objects in the surrounding environment that the vehicle is currently stuck on (e.g., reacting to). A visualization unit is one example of a means for providing data for display and selection as described herein.”

Regarding claims 8 and 17, Chen et al. teaches the method of claim 7, further comprising:
training an exception handling system using the feedback from the mobility manager.  
See Chen et al. [0092], “As another example, the original classification and new/updated classification for an object can be stored to use as data points in training models (e.g., compare model generated classification to operator generated classification, etc.). In some implementations, interactive object annotation data (e.g., new object classification) can be provided as input back to the autonomous vehicle 102 (e.g., vehicle computing system) in such a way that autonomy sub-systems (e.g., prediction, etc.) may be able to learn from cases when an object really was (or was not) static.”



Regarding claims 9 and 18, Chen et al. teaches the method of claim 1, further comprising:
receiving a first instruction from the mobility manager to navigate the AV to a location of the exception situation;
See Chen et al. [0020], “Thus, the systems and methods of the present disclosure provide improved techniques through interactive object annotation to allow for identification and reclassification of a group of objects such that an autonomous vehicle can more efficiently and accurately plan its motion and navigate with regard to groups of unexpected objects affecting the progress of the autonomous vehicle along a route.”
transmitting a second instruction to the AV to navigate to the location of the exception situation.  
See Chen et al. [0028], “The motion planning system can determine a motion plan for the autonomous vehicle based at least in part on predicted one or more future locations for the object provided by the prediction system and/or the state data for the object provided by the perception system. Stated differently, given information about the classification and current locations of objects and/or predicted future locations of proximate objects, the motion planning system can determine a motion plan for the autonomous vehicle that best navigates the autonomous vehicle along the determined travel route relative to the objects at such locations.”

Regarding claim 10, Chen et al. teaches the system for resolving an exception situation in autonomous driving, comprising:
a memory;
See Chen et al. [0051], “The operations computing system 104 can include multiple components for performing various operations and functions. For example, the operations computing system 104 can include and/or otherwise be associated with the one or more computing devices that are remote from the vehicle 102. The one or more computing devices of the operations computing system 104 can include one or more processors and one or more memory devices.”
a processor, the processor configured to execute instructions stored in the memory to: receive telemetry data from an autonomous vehicle (AV);
See Chen et al. [0051], “The operations computing system 104 can include multiple components for performing various operations and functions. For example, the operations computing system 104 can include and/or otherwise be associated with the one or more computing devices that are remote from the vehicle 102. The one or more computing devices of the operations computing system 104 can include one or more processors and one or more memory devices. The one or more memory devices of the operations computing system 104 can store instructions that when executed by the one or more processors cause the one or more processors to perform operations and functions associated with operation of one or more vehicles (e.g., a fleet of vehicles), coordinates of vehicle services, and/or other operations as discussed herein.”
identify, using the telemetry data, features and feature values;
See Chen et al. [0033], “If the problem object that the autonomous vehicle is included in a group of objects (e.g., a collection of debris, construction control devices, etc.), the interactive object annotation system can identify the group of objects within the autonomous vehicle environment
See Chen et al. [0060], “The one or more objects can include, for example, pedestrians, vehicles, bicycles, lights, and/or other objects.”
See Chen et al. [0068], “For instance, the motion planning system 128 can implement an optimization algorithm that considers cost data associated with a vehicle action as well as other objective functions (e.g., cost functions based on speed limits, traffic lights, and/or other aspects of the environment), if any, to determine optimized variables that make up the motion plan data 134.”
See Chen et al. [0032], “The autonomous vehicle (e.g., vehicle computing system) can provide data indicative of the current scene (e.g., data regarding objects and the surrounding environment of the autonomous vehicle (telemetry data), request for remote assistance, etc.), including the collection of objects, to the operations computing system.”
identify, using the features and the feature values, a solution to the exception situation; 
See Chen et al. [0028], “The motion planning system can determine a motion plan for the autonomous vehicle based at least in part on predicted one or more future locations for the object provided by the prediction system and/or the state data for the object provided by the perception system. Stated differently, given information about the classification and current locations of objects and/or predicted future locations of proximate objects, the motion planning system can determine a motion plan for the autonomous vehicle that best navigates the autonomous vehicle along the determined travel route relative to the objects at such locations.”
See Chen et al. [0020], “Example aspects of the present disclosure are directed to improved techniques to accurately and efficiently handle unexpected collections of obstacles when encountered by an autonomous vehicle (sensed, perceived, detected, etc.) during navigation of a route. In particular, the systems and methods of real-time reclassification of multiple objects when an autonomous vehicle encounters unexpected objects in a roadway.”
determine a confidence level of the solution;
See Chen et al. [0025], “The perception system can detect one or more objects that are proximate to the autonomous vehicle based on the sensor data. In particular, in some implementations, the perception system can determine, for each object, a classification of each object and a classification confidence associated therewith. For example, an object can be classified as a static object or a dynamic object (an actor). Furthermore, the classification can identify the type of object (e.g., a vehicle, bicycle, pedestrian, debris, road marker, etc.). The classification confidence can indicate the vehicle's level of confidence in the accuracy of the classification determined for that object. The classification confidence can be expressed in one or more manners, such as, for example, a percentage, decimal, fraction, semantic category (e.g., low, medium, high), etc.”
See Chen et al. [0038], “For example, the interactive object annotation system may provide indications of the results of a new/updated classification (e.g., a possible vehicle path resulting from the classification) that needs to be confirmed before the new classification is applied to the group of objects.”
Chen et al. does not expressly teach:
in response to the confidence level exceeding a threshold, transmit the solution to the AV;
in response to the confidence level not exceeding the threshold: forward the solution to a mobility manager;
obtain, from the mobility manager, a validated solution; and transmit the validated solution to the AV.  

in response to the confidence level exceeding a threshold, transmit the solution to the AV;
See Levinson et al. Col. 14 Line 64 - Col. 15 Line 11, “A confidence level is determined at 512 to exceed a range of acceptable confidence levels associated with normative operation of an autonomous vehicle. Therefore, in this case, a confidence level may be such that a certainty of selecting an optimized path is less likely, whereby an optimized path may be determined as a function of the probability of facilitating collision-free travel, complying with traffic laws, providing a comfortable user experience (e.g., comfortable ride), and/or generating candidate trajectories on any other factor. As such, a request for an alternate path may be transmitted to a teleoperator computing device at 514. Thereafter, the teleoperator computing device may provide a planner with an optimal trajectory over which an autonomous vehicle made travel.”
in response to the confidence level not exceeding the threshold: forward the solution to a mobility manager;
See Levinson et al. Col. 8 Lines 3-7, “In some embodiments, candidate trajectories are a subset of the trajectories that provide for relatively higher confidence levels that an autonomous vehicle may move forward safely in view of the event (e.g., using an alternate path provided by a teleoperator).”
See Levinson et al. Col. 14 Line 64 - Col. 15 Line 11, “A confidence level is determined at 512 to exceed a range of acceptable confidence levels associated with normative operation of an autonomous vehicle. Therefore, in this case, a confidence level may be such that a certainty of selecting an optimized path is less likely, whereby an optimized path may be determined as a function of the probability of facilitating collision-free travel, complying with traffic laws, providing a comfortable user experience (e.g., comfortable ride), and/or generating candidate trajectories on any other factor. As such, a request for an alternate path may be transmitted to a teleoperator computing device at 514. Thereafter, the teleoperator computing device may provide a planner with an optimal trajectory over which an autonomous vehicle made travel.”
obtain, from the mobility manager, a validated solution; and transmit the validated solution to the AV.  
See Levinson et al. Col. 20 Lines 14-21, “Upon determining a confidence level (e.g., based on statistics and probabilistic determinations) is below a threshold required for predicted safe operation, a relatively low confidence level (e.g., single probability score) may trigger planner 1164 to transmit a request 1135 for teleoperation support to autonomous vehicle service platform 1101. In some cases, telemetry data and a set of candidate trajectories may accompany the request.”

Regarding claim 19, Chen et al. teaches the system for resolving an exception situation in autonomous driving, comprising:
a memory; and a processor, the processor configured to execute instructions stored in the memory to:
See Chen et al. [0051], “The operations computing system 104 can include multiple components for performing various operations and functions. For example, the operations computing system 104 can include and/or otherwise be associated with the one or more computing devices that are remote from the vehicle 102. The one or more computing devices of the operations computing system 104 can include one or more processors and one or more memory devices. The one or more memory devices of the operations computing system 104 can store instructions that when executed by the one or more processors cause the one or more processors to perform operations and functions associated with operation of one or more vehicles (e.g., a fleet of vehicles), coordinates of vehicle services, and/or other operations as discussed herein.”
receive, from an first autonomous vehicle (AV), a first request for assistance to resolve an first exception situation encountered by the first AV;
See Chen [0067], “The autonomous vehicle 102 (e.g., vehicle computing system 112) can provide data indicative of the current scene (e.g., data regarding objects and the surrounding environment of the autonomous vehicle 102 (telemetry data), request for remote assistance, etc.), including the collection of objects, to the operations computing system (e.g., interaction object annotation system 150).”
transmit, as a transmitted solution, one of the first automatic solution or the validated solution to the first AV;
See Chen et al. [0033], “The new/updated classification can be applied simultaneously to all the objects in the selected group of objects and then provided to the autonomous vehicle (e.g., vehicle computing system) to facilitate the autonomous vehicle implementing maneuvers with regard to the group of objects such that the autonomous vehicle can continue on its route. For example, a group of objects (e.g., construction cones, branches, other debris, etc.) can be identified and new/updated classification of “static object” can be applied to all the objects in the group. The new/updated classification can also include an indication for the autonomous vehicle to “pass left” or “pass right” of the group of objects to ensure appropriate maneuvering with regard to the group of objects.”
generate, using at least the feedback from the second mobility manager, a second automatic solution to the second exception situation.  
See Chen et al. [0033], “The interactive object annotation system can obtain the data regarding a plurality of objects in the surrounding environment of the vehicle and provide the data to a remote operator (e.g., display via a graphical user interface, etc.). In some implementations, the interactive object annotation system can provide for highlighting or otherwise visualizing the object(s) (e.g. problem object) that the autonomous vehicle is stuck on (e.g. reacting to) in a user interface that presents a rendering of the autonomous vehicle's environment on a display device (e.g., screen, etc.).”
See Chen et al. [0038], “In some implementations, the interactive object annotation system may have the ability to override a new/updated classification selected by a remote operator if there is high-confidence in an alternative decision in a particular scene.”
Chen et al. does not expressly teach:
generate a first automatic solution to the first exception situation;
on condition that a confidence level in the first automatic solution not exceeding a threshold, obtain from a first mobility manager a validated solution;
subsequent to transmitting the transmitted solution to the first AV, forward the transmitted solution to a second mobility manager for review;
receive a feedback from the second mobility manager;
However, Levinson et al. does teach:
generate a first automatic solution to the first exception situation;
See Levinson et al. Col. 15 Lines 6-15, “As such, a request for an alternate path may be transmitted to a teleoperator computing device at 514. Thereafter, the teleoperator computing device may provide a planner with an optimal trajectory over which an autonomous vehicle made travel. In situations, the vehicle may also safely and automatically causing an autonomous vehicle to a stop at a location of relatively low probabilities of danger).”
on condition that a confidence level in the first automatic solution not exceeding a threshold, obtain from a first mobility manager a validated solution;
See Levinson et al. Col. 20 Lines 14-21, “Upon determining a confidence level (e.g., based on statistics and probabilistic determinations) is below a threshold required for predicted safe operation, a relatively low confidence level (e.g., single probability score) may trigger planner 1164 to transmit a request 1135 for teleoperation support to autonomous vehicle service platform 1101. In some cases, telemetry data and a set of candidate trajectories may accompany the request.”
See Levinson et al. Col. 8 Lines 3-7, “In some embodiments, candidate trajectories are a subset of the trajectories that provide for relatively higher confidence levels that an autonomous vehicle may move forward safely in view of the event (e.g., using an alternate path provided by a teleoperator).”
subsequent to transmitting the transmitted solution to the first AV, forward the transmitted solution to a second mobility manager for review;
See Levinson et al. Col. 18 Lines 23-36, “The resultant data is subsequently presented to a teleoperator 908 via teleoperator computing device 904 and/or a collaborative display (e.g., a dashboard display visible to a group of collaborating teleoperators 908). Teleoperator 908 reviews the candidate trajectory options that are presented on the display of teleoperator computing device 904, and selects a guided trajectory, which generates command data 982 and query response data 980, both of which are passed through teleoperator API 962 as query response data 954 and command data 956. In turn, query response data 954 and command 956 are transmitted via data-centric messaging bus 972 into autonomous vehicle application 930 as query response data 944 and command data 946.”
receive a feedback from the second mobility manager;
See Levinson et al. Col. 16 Lines 38-43, “Teleoperator manager 707 is configured to manage a number of teleoperator computing devices 704 with which teleoperators 708 provide input. Simulator 740 is configured to simulate operation of one or more autonomous vehicles 730, as well as the interactions between teleoperator manager 707 and an autonomous vehicle 730.”
See Levinson et al. Col. 23 Lines 41-53, “Further, the teleoperation repository may also be accessed to retrieve a second subset of recommendations based on an aggregation of teleoperator interactions responsive to similar event attributes. In particular, a teleoperator interaction capture analyzer may apply machine learning techniques to empirically determine how best to respond to events having similar attributes based on previous requests for teleoperation assistance. At 1506, the first subset and the second subset of recommendations are combined to form a set of recommended courses of action for the autonomous vehicle. At 1508, representations of the set of recommended courses of actions may be presented visually on a display of a teleoperator computing device.”
receive, from a second AV, a second request for assistance to resolve a second exception situation encountered by the second AV;
See Levinson et al. Col. 15 Lines 6-11, “As such, a request for an alternate path may be transmitted to a teleoperator computing device at 514. Thereafter, the teleoperator computing device may provide a planner with an optimal trajectory over which an autonomous vehicle made travel.”
3630 (as well as other autonomous vehicle controller functions, including planning and the like)” (see Levinson et al. Col. 38 Lines 25-28). 

Regarding claim 20, Chen et al. teaches the system of claim 19, wherein:
the first exception situation is an obstruction situation. 
See Chen et al. [0045], “The systems and methods described herein provide a number of technical effects and benefits. For instance, the systems and methods can provide techniques for accurate and efficient resolution of issues with regard to groups of obstacles encountered by an autonomous vehicle while navigating a route. Interactive object annotation, as described herein, can allow for more efficient handling of multiple objects that an autonomous vehicle may be stuck on (e.g., reacting to) simultaneously, thereby improving workflow (e.g., remote operator workflow) and improving rider experience.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dean et al. (U.S. Patent Application Publication No. 20190146508) teaches a system and method for dynamic vehicle routing using annotated maps and profiles.
Tram et al. (U.S. Patent Application Publication No. 20200326719) teaches a control device for autonomous decisions in traffic situations with planning control.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662